 

[image_001.jpg]
Center for Technology Transfer

Louis P. Berneman
Managing Director
Direct Line (215) 573-3446
berneman@pobox.upenn.edu

December 23, 2003

Nicholas Landekic
President & C.E.O.
PolyMedix, Inc.
P.O. Box 130
Bryn Mawr, PA 19010

    Re: Patent License Agreement Between PolyMedix, Inc., and the Trustees of
the
University of Pennsylvania

Dear Nicholas:

Reference is made to the Patent License Agreement Between PolyMedix, Inc, and
the Trustees of the University of Pennsylvania, signed January 1, 2003 (the
“Original License Agreement”) and Attachment 1, Inventions and Patent Rights.
Attachment 1 is hereby amended and the following inventions and dockets from the
Trustees of the University of Pennsylvania are added to the list of Inventions
and Patent Rights, and are licensed to PolyMedix, Inc.:

P3127: Antimicrobial compounds and polymers

Q3330: Pharmaceutical uses of amphiphilic compounds

Q3359: Arylamides and Phenylalkynes: Novel amphiphilic compounds and uses.

Furthermore, Section 6 of the Original License Agreement is hereby deleted in
its entirety and will read in full as follows:

6.       PATENT PROSECUTION AND MAINTENANCE; REIMBURSEMENT

6.1 Patent Prosecution and Maintenance. Penn controls the preparation,
prosecution and maintenance of the Penn Patent Rights and the selection of
patent counsel, with input from Licensee. If, however, Licensee desires to
manage the preparation, prosecution and maintenance of the Penn Patent Rights
with input from Penn, then Licensee and Penn will enter into with patent counsel
a Client and Billing Agreement in substantially the form attached to this
Agreement as Attachment 3.

6.2 Reimbursement of Patent Expenses. Licensee shall reimburse Penn for all
documented attorneys fees, expenses, official fees and other charges incurred
prior to the Effective Date and incident to the preparation, prosecution and
maintenance of Penn Patent Rights. This reimbursement obligation shall be paid
as follows:

  6.2.1      twenty five thousand dollars ($25,000) or the balance due,
whichever is less, to be paid within ten (10) days of the date that Licensee
first raises three hundred thousand dollars ($300,000) in equity investment
after the Effective Date, but in any event not later than May 31, 2003.

3160 Chestnut Street,        Suite 200        Philadelphia, PA 19104-6283
Tel 215.573.4500      Fax 215.898.9519      www.upenn.edu/ctt

 

  6.22      forty thousand dollars ($40,000) or the balance due, whichever is
less, to be paid within ten (10) days after Licensee first raises a total of
three million dollars ($3,000,000) in equity investment after the Effective
Date, but in any event not later than May 31, 2004.       6.2.3      forty
thousand dollars ($40,000) or the balance due, whichever is less, ninety (90)
days after the date on which the payment under Section 6.2.2 is due and payable.
      6.2.4      The balance shall be paid within ninety (90) days after the
date that the payment under Section 6.2.3 is due and payable.

6.3 Patent Reimbursement. Company will reimburse Penn for all documented
attorneys fees, expenses, official fees and all other charges accumulated on or
after the Effective Date incident to the preparation, filing, prosecution, and
maintenance of the Patent Rights, including any interference negotiations,
claims or proceedings, within thirty (30) days after Company's receipt of
invoices for such fees, expenses and charges.

6.4 Patent Term Extensions. At Licensee’s expense, Penn shall apply for, or
assist Licensee in applying for, such patent term extensions, supplemental
protection certificates, or functional equivalents thereof as Licensee shall
request in writing. Licensee shall provide Penn with all material, information
and data in its possession reasonably necessary or reasonably useful to prepare
such items.

All other terms and conditions of the Original License Agreement remain in full
force and effect.

Please indicate your agreement to this amendment by countersigning this letter
below and returning one executed copy to me.

Sincerely,
[image_002.jpg]
Louis P. Berneman

 

AGREED AND ACCEPTED:

POLYMEDIX, INC.

By:          /s/ Nicholas Landekic        Title:      President &
C.E.O.              Date:      Dec. 23, 2003                    

 

 

